 



         

EXHIBIT 10(b)
RESTRICTED STOCK AWARD TERMS
          1. Award of Restricted Stock. The Executive Organization &
Compensation Committee (the “Committee”) of the Board of Directors of Applied
Industrial Technologies, Inc. (“Applied”) has awarded you shares of Applied
common stock, which shares are subject to the restrictions, terms, and
conditions and to the risk of forfeiture set forth in the 1997 Long-Term
Performance Plan (the “Plan”), in these terms, and in policies that may be
adopted from time to time by the Committee.
          2. Rights During Restriction Period. Until the expiration of the
corresponding Restriction Period (as defined in Section 3 hereof), the shares
shall be subject to forfeiture and Applied’s Treasurer or his designee will hold
the certificate representing the shares. During the Restriction Period, you will
not have the right to sell, exchange, transfer, pledge, hypothecate, or
otherwise dispose of forfeitable shares. Notwithstanding any restrictions or
risks of forfeiture, during the Restriction Period and so long as no forfeiture
has occurred, you shall be entitled to receive dividends attributable to the
shares and to exercise all voting rights.
          3. Restriction Period. The term “Restriction Period” means the period
during which shares are subject to forfeiture. In each case assuming that you
have remained continuously a member of Applied’s Board of Directors since the
grant date, the Restriction Period will expire with respect to the shares on the
earlier of (a) the first anniversary of the grant date, and (b) the expiration
of your term as a director if you do not thereafter remain in office.
          Subject to the terms hereof, after the Restriction Period expires, the
corresponding shares will no longer be subject to forfeiture and Applied shall
release to you the certificate representing the non-forfeitable shares.
          4. Payment of Taxes. Upon vesting of the shares, you must take such
actions (if any), including the payment of cash and/or stock, as Applied deems
necessary pursuant to federal, state or local tax laws, including withholding
requirements.
          5. Change in Control. Notwithstanding Section 3, upon the occurrence
of any Change in Control (as defined from time to time in the Plan), the
Restriction Period shall be deemed to have expired with respect to all of the
remaining forfeitable shares and those shares shall no longer be subject to
forfeiture.
          6. Death or Disability. If you cease to be a director of Applied due
to death or disability prior to the expiration of the Restriction Period, the
Restriction Period shall be deemed to have expired with respect to all of the
remaining forfeitable shares and those shares shall no longer be subject to
forfeiture.

 



--------------------------------------------------------------------------------



 



          7. Other Terminations. If you cease to be a director of Applied during
the Restriction Period for any reason other than those specifically set forth in
Sections 5 and 6 above, you shall, for no consideration, forfeit to Applied, and
have no further interest in, all of the remaining forfeitable shares.
          8. Adjustment of Shares for Certain Events. In the event of a stock
split, stock dividend, combination, reclassification, recapitalization, merger,
consolidation, exchange, spin-off, spin-out, or other distribution of assets to
shareholders, or other similar event or change in capitalization such that
shares of Applied common stock are changed into or become exchangeable for a
different number of shares, thereafter the number of shares shall be increased
or decreased, as the case may be, in direct proportion to the increase or
decrease in the number of shares of common stock by reason of such change in
corporate structure; provided, however, that the number of shares shall always
be a whole number. If there occurs any other change in the number or kind of
outstanding shares of common stock or other Applied securities, or of any shares
of stock or other securities into which such shares of common stock shall have
been changed or for which they shall have been exchanged, then Applied may
adjust the number or kind of shares of stock or other securities granted
hereunder, as the Committee, in its sole discretion, may determine is equitable,
and such adjustment so made shall be effective and binding for all purposes.
          9. Securities Laws Requirements. The Restriction Period shall not be
deemed to expire if such lapse of restrictions would violate:

  (a)   any applicable state securities law;     (b)   any applicable
registration or other requirements under the Securities Act of 1933, as amended
(the “Securities Act”), the Securities Exchange Act of 1934, as amended, or the
listing requirements of any exchange on which the shares are traded; or     (c)
  any similar legal requirement of any governmental authority regulating the
Applied’s issuance of shares.

     Applied may require you to represent and warrant to Applied that at the
grant date and at the expiration of the Restriction Period, it is your intention
to acquire the common stock for your own account for investment only and not
with a view to, or for resale in connection with, the distribution thereof other
than in a transaction that does not require registration under the Securities
Act (which may, but will not be required to, be conclusively determined for the
purposes of these terms based on written advice of counsel for Applied or you);
that you understand the shares may be “restricted securities” as defined in
Rule 144 of the Securities and Exchange Commission; and that any resale,
transfer or other disposition of the shares will be accomplished only in
compliance with Rule 144, the Securities Act, or other or subsequent rules and
regulations thereunder. In such circumstances except as otherwise provided
herein, Applied may place on the stock certificate(s) a legend reflecting such
commitment and Applied may refuse to permit transfer of such certificates until
it has been furnished evidence satisfactory to it that no violation of the
Securities Act or the rules and regulations thereunder would be involved in such
transfer.

 



--------------------------------------------------------------------------------



 



          10. Administration of the Plan. The Committee shall have conclusive
authority, subject to the express provisions of the Plan as in effect from time
to time and these terms, to construe these terms and the Plan, and to establish,
amend, and rescind rules and regulations for the Plan’s administration. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in these terms in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency. Applied’s Board of Directors may from time to time
grant to the Committee such further powers and authority as the Board shall
determine to be necessary or desirable. Notwithstanding any other provision of
these terms, any amendment, construction, establishment, rescission or
correction of the type referred to above which is made or adopted following a
Change in Control, and which amendment, construction, establishment or
correction adversely affects your rights hereunder, shall be in writing and
shall be effective only with your express and prior written consent.
          11. Relationship to the Plan. This Agreement is subject to the terms
of the Plan and any administrative policies adopted by the Committee. If there
is any inconsistency between these terms and the Plan or such policies, the Plan
and the policies, in that order, shall govern. References in these terms to
Applied shall include Applied’s subsidiaries.

 